ACCEPTED
                                                                                                       14-14-00922-CV
                                                                                       FOURTEENTH COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                  6/1/2015 12:03:00 PM
                                                                                                 CHRISTOPHER PRINE
                                                                                                                CLERK

                                     No. 14-14-00922-CV
                                ____________________________
                                                                                    FILED IN
                           IN THE COURT OF APPEALS FOR THE                   14th COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                            FOURTEENTH DISTRICT OF TEXAS
                                                                             6/1/2015 12:03:00 PM
                                                                             CHRISTOPHER A. PRINE
                                                                                      Clerk
                                          Kimberly R. Redo
                                                          Appellant,

                                                    v.


                                           Katherine Moore
                                                                Appellee.



                       On Appeal from County Court at Law No. One (1)
                                   Of Harris County, Texas
                               Trial Court Cause No. 1029105

                                     UNOPPOSED
                         SECOND MOTION FOR EXTENSION OF
                          TIME TO FILE BRIEF OF APPELLANT


TO THE HONORABLE JUSTICES OF THIS COURT:

        Kimberly R. Redo, Appellant, file this Unopposed Motion for Extension of Time to File

Brief of Appellant and would show the Court as follows:

        1.      Appellant’s brief is due on Monday, June 1, 2015.

        2.      Appellant respectfully requests an extension of time for 30 days to file her brief.

        3.      In addition to his regular office and client commitments and responsibilities,

counsel for Appellant has been required to prepare for and attend to various other matters

including:




APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT                     Page | 1
        (a) Attend trial in Cause No. 2013-22591, styled Capital Plastic & Bags, Inc. v. Frank
            Zhang and Daxwell Group, LLC, f/k/a Daxwell Group, L.P., pending in the 295th
            Judicial District Court of Harris County, Texas.

        (b) Prepare for and attend depositions in Cause No. 2012-11729, styled PMB Precision
            Medical Billing v. Bay Area Podiatry Associates, pending in the 165th Judicial
            District Court of Harris County, Texas.

        (c) Prepare for and attend non-party deposition in Cause No. 2014-50460, styled 6100
            Clarkson L.P., et. al. v. Melvin Grant, et al., pending in the 295th District Court of
            Harris County, Texas.

        (d) Prepare for and attend pre-trial conference in Case No. 4:15-cv-859, styled Carmelita
            Sagum v. Deutsche Bank National Trust Company, pending in the United States
            District Court for the Southern District of Texas, Houston Division.

        (e) Prepare for and attend oral argument in Cause No. 2009-65488 in Case No. 14-14-
            00744-CV, styled Mega Builders, Inc., d/b/a Mega & Associates v. Paramount
            Stores, Inc., and Community National Bank; In Fourteenth Court of Appeals.

        (f) Prepare for and travel overseas to the Netherlands and Belgium, having left on
            Friday, May 15, 2015, and returning on Sunday, May 24, 2015.

In addition to the above, the undersigned counsel has the following upcoming deadlines:

        (g) Prepare a response to Motion for Summary Judgment and attend Summary Judgment
            hearing on June 5, 2015, in Cause No. 2014-16000; styled Heritage Park Terrace
            Homeowners Association vs. Mohammad F. Akbar, pending in the 113th Judicial
            District of Harris County, Texas.

        (h) Prepare for and attend TCEQ hearing in SOAH Docket No. XXX-XX-XXXX; TCEQ
            Docket No. 2014-0908-PST-E, styled In the Matter of an Enforcement Action Against
            Adnan Najm d/b/a Kathy’s Sunmart, RN101943140, on June 11, 2015.

        (i) Prepare for and attend hearing on Harris County’s Motion for Summary Judgment on
            June 12, 2015, in Cause No. 2011-52524, styled Harris County, Texas, Plaintiff, vs.
            S.K. and Brothers, Inc., and Trey Melcher and Yvonne Evie Melcher, Trustees of the
            Evie Melcher Non-Exempt Trust, Defendants, pending in the 215th Judicial District
            Court, of Harris County, Texas.

        (j) Prepare Joint Pre-Trial Statement in Adversary Case No. 14-03320, styled Gulam
            Gulamali v. Ngo Xuan Dinh and Nina Nhathuy Dinh, pending in the Southern District
            of Texas, which is due June 19, 2015.




APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT                 Page | 2
          (k) Attend hearing on June 19, 2015, in Cause No. 14-DCV-214552, styled In the Matter
              of the Marriage of Edward Ochuwa and Nwabugwu Ochuwa, pending in the 328th
              Family District Court of Fort Bend County, Texas.


          4.     One previous extension for time was granted to Appellant on April 13, 2015, with

regard to the filing of her brief.

          5.     This Motion is not sought for delay only, but in order that justice may be properly

served.

                                                PRAYER

          Appellant Kimberly R. Redo, respectfully requests that this Court grant her request for an

extension of 30 days, until Wednesday, July 1, 2015, to file her brief. Appellant prays for any

other relief to which it is entitled.


                                         Respectfully submitted,

                                         WILLIAM F. HARMEYER & ASSOCIATES


                                         /s/William F. Harmeyer
                                         William F. Harmeyer
                                         State Bar No. 09019000
                                         475 Arena Tower One
                                         7322 Southwest Freeway
                                         Houston, Texas 77074
                                         Tel: (713) 270-5552
                                         Fax: (713) 270-7128
                                         Email: wharmeyer@harmeyerlaw.com
                                         Attorney for the Appellant,
                                         Kimberly R. Redo.




APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT                   Page | 3
                                 CERTIFICATE OF CONFERENCE

       I hereby certify that I have contacted Mr. Steven Messer, attorney for Appellee,
Katherine Moore, as to the merits of the forgoing motion, and that he is unopposed to this
Motion for Extension of Time to File Appellant’s Brief.


                                                         /s/William F. Harmeyer
                                                         William F. Harmeyer




                                    CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served on the
following parties or counsel of record on this 1st day of June, 2015, in accordance with Rule 9.5
of the Texas Rules of Appellate Procedure.

        Mr. Steven Messer
        Haynes and Boone, LLP
        1221 McKinney, Suite 2100
        Houston, Texas 77010-2007
        Attorney for Appellee,
        Katherine Moore
        Via Fax: (713) 236-5507


                                                         /s/William F. Harmeyer
                                                         William F. Harmeyer




APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT                Page | 4